Title: To George Washington from John Hanson, 24 November 1781
From: Hanson, John
To: Washington, George


                  
                     Sir,
                     Philadelphia 24th Nov. 1781.
                  
                  I have the honor of enclosing your Excellency copies of two Acts of Congress of the 16th and 22d instant, which being intended merely for your information and sufficiently explicit on their respective subjects, will require no comment.
                  Your Excellency’s favours of the 4th, 6th and 15th instant have been received and laid before Congress.  I have the honor to be, with great respect, Sir, Your Excellency’s Most obedient & very humble Servant
                  
                     John Hanson Presidt
                     
                  
               